■GREEN, Judge,
dissenting.
For the reasons expressed in my dissent in D.P. v. State, 705 So.2d 593 (Fla. 3d DCA 1997), I would reverse the order withholding adjudication of delinquency and placing the appellant in a community control program based upon my belief that Dade County Ordinance 88-113, Section 21-30.01(e) is facially unconstitutional and would accordingly certify the following question to the Florida Supreme Court as one of great public importance:
IS DADE COUNTY ORDINANCE 88-113, SECTION ■ 21-30.01(e) FACIALLY CONSTITUTIONAL?